DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 14-15 and 30 have been considered but are moot due to new mappings used for the new amended portions of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14-15, 19, 22-24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et. al. (US 2019/0254110 A1, He hereinafter) in view of WOMACK et. al. (US 20190239162 A1, Womack hereinafter) and Zhou et. al. (US 20200037248 A1, Zhou hereinafter).
He discloses “METHOD AND APPARATUS FOR POWER SAVINGS AT A USER EQUIPMENT” (Title), wherein the “disclosure relates to enabling power savings for a user equipment in new radio systems” [0007].

With respect to independent claims 1, 14, 15 and 30:

Regarding claim 1, A method of wireless communication at a User Equipment (UE) (e.g. aforesaid user equipment), comprising: 
receiving a WUS in a CORESET from a base station while performing a discontinuous reception (DRX) cycle (e.g. “Before each DRX cycle, a UE wakes up to detect a WUS. If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE. If the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle as shown by the first DRX cycle in FIG. 18. Otherwise, the UE goes back to sleep mode as shown in the second DRX cycle in FIG. 18. In the first paging DRX cycle in FIG. 18, the UE needs to detect a WUS in addition to normal processing, such as PDCCH decoding in the on duration period. In the second DRX cycle in FIG. 18, the UE can avoid PDCCH decoding in the on duration period. In the third DRX cycle in FIG. 18, the UE needs to detect a WUS in addition to normal processing in the on duration and inactivity timer period” [0177]-[0178], which gNB is the base station and which WUS is received while performing a DRX cycle. Note that the underlined feature is different from the claimed feature and this difference will be discussed below) and
transmitting a sounding reference signal (SRS) (e.g. “UL signals also include data signals conveying information content, control signals conveying UL control information (UCI), DMRS associated with data or UCI demodulation, sounding RS (SRS) enabling a gNB to perform UL channel measurement…..A UE transmits data information or UCI through a respective physical UL shared channel (PUSCH) or a physical UL control channel (PUCCH)” [0093]. Furthermore,  the “SRS is transmitted by a UE to provide a gNB with an UL CSI“ [0096] ), an on-duration of the DRX cycle occuring in response to receiving the WUS (e.g. Fig. 18 showing an on-duration of the DRX cycle occuring in response to receiving the WUS. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing transmitting a sounding reference signal (SRS), He is silent about based on the WUS during an on-duration of the DRX cycle, which however had been known in the art before the effective filing date of the claimed invention as shown by WOMACK in a disclosure “SYSTEM AND METHOD FOR UPLINK TIMING SYNCHRONIZATION IN CONJUNCTION WITH DISCONTINUOUS RECEPTION” (Title), wherein “the UE will transmit the SRS (more generally an uplink timing reference signal) only during DRX "On" periods. During DRX "Off" periods, the UE does not transmit SRS” [0032].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmission of SRS of He with that of Womack so that “uplink synchronization” can be maintained [0029]. 
It is noted that while disclosing a wake-up signal (WUS), He is silent about monitoring for a wake-up signal (WUS) from a base station on resources associated with multiple control resource sets (CORESETs), receiving the WUS in multiple control resource sets (CORESETs) from the base station,  and the received WUS including a first WUS received in a first CORESET and a second WUS received in a second CORESET, the first WUS and the second WUS in the multiple CORESETs comprising WUS information that is not inconsistent, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhou in a disclosure ““Power Saving Operations in a Wireless Communication System” (Title).
 Zhou discloses “the second signal/PDCCH configurations may comprise at least one of: a signal format (e.g., numerology, sequence length, and/or sequence index) indicator; a transmission periodicity value; one or more RNTI values; a second time/frequency resource indicator; one or more second coresets; one or more second search spaces; and/or one or more second DCI format indicators. In an example, the second signal may be a wake-up signal transmitted by the gNB: with a signal format indicated by the signal format indicator; with a periodicity indicated by the transmission periodicity value; on one or more time/frequency resource indicated by the second time/frequency resource indicator; on a search space of a coreset indicated by the one or more second search spaces and the one or more second coresets; and/or addressed” [0427], which second signal is the wake-up signal received from the base station on one or more second coresets considered as multiple CORESETS. Thus, the WUS is received in multiple CORESETs and since the WUS is sent in multiple CORESETs from the base station, the WUS received at the UE must comprise identical information in the multiple CORESETS since the same information or information that is not inconsistent is transmitted in multiple CORESETs. Moreover, “In an example, a second mode may be a power saving (or power-efficient) mode or a dormant mode. In response to switching to the second mode, a wireless device may apply second operations on a BWP of a cell comprising: detect/monitor a second signal or a second PDCCH according to the second signal/PDCCH configurations”, which monitoring the second signal is considered as monitoring for the WUS/PDCCH, and which PDCCH is is considered as the resources associated with multiple coresets since “a wireless device may monitor PDCCH for detecting DCI in one or more configured coresets, to reduce the power consumption” [0332]. Note that one of the multiple CORESETS is considered as the first CORESET and another CORESET is considered as the second CORESET, wherein the WUS transmitted/received in the first CORESET is considered as the first WUS and the WUS transmitted/received in the second CORESET is considered as the second WUS.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmission of WUS of He with the multiple CORESETs of Zhou so that “performance of a wireless network” can be improved [0321]. 

(Examiner’s Note: Even though He does not explicitly disclose transmitting a sounding reference signal (SRS) based on the WUS during an on-duration of the DRX cycle, it is implicit because He discloses “When a serving gNB expects to schedule PDSCH/PUSCH for a UE in a following DRX cycle, the gNB can transmit a WUS to inform the UE to monitor PDCCH in the following DRX cycle” [0080], which PUSCH is used for transmitting SRS as discussed above). 

Regarding claim 14, An apparatus for wireless communication at a User Equipment (UE), comprising:
a memory (e.g. Fig. 3, memory 360); and
at least one processor (e.g. Fig. 3, processor 340) coupled to the memory and configured to:
monitor for a wake-up signal (WUS) from a base station on resources associated with multiple control resource sets (CORESETs), 
receive the WUS in multiple CORESETs from the base station while performing a discontinuous reception (DRX) cycle,
the received WUS including a first WUS received in a first CORESET and a second WUS received in a second CORESET, the first WUS and the second WUS in the multiple CORESETs comprising WUS information that is not inconsistent; and
transmit a sounding reference signal (SRS) based on the WUS, during an on-duration of the DRX cycle, the on-duration of the DRX cycle occurring in response to receiving the WUS (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 15, A method of wireless communication at a base station, comprising:
transmitting a wake-up signal (WUS) in multiple control resource sets (CORESETs) to a User Equipment (UE) performing a discontinuous reception (DRX) cycle, the transmitted WUS including a first instance of the WUS transmitted in a first CORESET and a second instance of the WUS transmitted in a second CORESET, the first instance of the WUS and the second instance of the WUS in the multiple CORESETs comprising WUS information that is not inconsistent; and
receiving a sounding reference signal (SRS) based on the WUS, during an on-duration of the DRX cycle and after receipt of the WUS at the UE (e.g. Note that this claim is similar to claim 1 except that it is a method claim performed at the base station instead of at the UE and since signals transmitted from the base station are signals received at the UE, the same reasoning as applied to claim 1 applies here as well).

Regarding claim 30, An apparatus for wireless communication at a base station, comprising: 
a memory (e.g. Fig. 2, memory 230); and
at least one processor (e.g. Fig. 2, processor 225) coupled to the memory and configured to:
transmit a wake-up signal (WUS) in multiple control resource sets (CORESETs) to a User Equipment (UE) performing a discontinuous reception (DRX) cycle, the transmitted WUS including a first instance of the WUS transmitted in a first CORESET and a second instance of the WUS transmitted in a second CORESET, the first instance of the WUS and the second instance of the WUS in the multiple CORESETS comprising WUS information that is not inconsistent; and
receive a sounding reference signal (SRS) based on the WUS during an on-duration of the DRX cycle and after receipt of the WUS at the UE (e.g. Note that the remainder of this claim is similar to claim 15 except that it is an Apparatus claim and thus the same reasoning as applied to claim 15 applies here as well).

He in view of WOMACK and Zhou further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to He):

With respect to dependent claims:

Regarding claim 3, The method of claim 1, further comprising:
receiving a Channel State Information – Reference Signal (CSI-RS) based on the WUS during the on-duration of the DRX cycle (e.g. “A gNB transmits one or more of multiple types of RS including channel state information RS (CSI-RS) and demodulation RS (DMRS). A CSI-RS is primarily intended for UEs to perform measurements and provide channel state information (CSI) to a gNB“ [0089]. In addition, “a gNB can configure a CSI request or a BSI request to be associated with a WUS. The configuration of corresponding CSI-RS resources is by RRC signaling. A CSI request or a BSI request is an index to an aperiodic CSI-RS configuration list. A UE reports a preferred serving beam index to the gNB before the start of PDCCH monitoring on an associated BWP/cell in the next DRX cycle. The CSI-AperiodicTriggerStateList IE is used to configure the UE with a list of aperiodic trigger states” [0323]. Moreover, “In LTE it was found beneficial at least for idle mode paging to use a physical signal/channel that can be decoded or detected by a UE prior to decoding PDCCH/PDSCH by the UE…..Before each DRX cycle, a UE attempts to detect a WUS. If there is no paging indication in the paging occasion, a serving base station may not transmit a WUS and then the UE does not detect a WUS and can stay in a power efficient mode without monitoring PDCCH for detecting a DCI format for paging” [0138]. Furthermore, “In the first paging DRX cycle in FIG. 18, the UE needs to detect a WUS in addition to normal processing, such as PDCCH decoding in the on duration period” [0178]); and 
sending a CSI report to the base station based on the WUS, wherein the UE receives data based on the CSI report (e.g. “UCI includes ……CSI reports enabling a gNB to select appropriate parameters for PDSCH or PDCCH transmissions to a UE” [0094], which PDSCH/PDCCH is used for receiving data. Furthermore, “A CSI report from a UE can include a channel quality indicator (CQI) informing a gNB of a largest modulation and coding scheme (MCS) for the UE to detect a TB with a predetermined block error rate (BLER), such as a 10% BLER, a precoding matrix indicator (PMI) informing a gNB how to combine signals from multiple transmitter antennas in accordance with a multiple input multiple output (MIMO) transmission principle, and a rank indicator (RI) indicating a transmission rank for a PDSCH” [0095]). 

Regarding claim 4, The method of claim 3, wherein the WUS is received on a first bandwidth part (BWP) and the CSI-RS is received on a second BWP, and wherein the WUS comprises an uplink grant triggering a BWP configuration switch (e.g. “FIG. 19 illustrates an example WUS-triggered BWP switching 1900 according to embodiments of the present disclosure” [0183]. Moreover, “FIG. 19 shows a WUS indicating to a UE to monitor PDCCH for PDSCH/PUSCH scheduling in the next DRX cycle and also indicates to the UE to switch a BWP from a default BWP to another active BWP“ [0184], which PUSCH comprises the uplink grant, default BWP is considered as the first BWP, another active BWP is considered as the second BWP and indicating to switch is associated with triggering a BWP configuration switch) and reception of the CSI-RS is spaced from the WUS by a CSI offset (e.g. “A CSI-RS transmission offset can be a few slots later than the WUS transmission and after the PUCCH report reception on the preferred/indicated serving beam” [0307], which CSI-RS transmission offset is considered as the CSI offset and few slots later is associated with second  BWP). 

Regarding claim 5,    The method of claim 3, wherein the WUS is received on a first bandwidth part (BWP) (e.g. aforesaid first BWP) and the CSI-RS is received on a second BWP (e.g. aforesaid second BWP), the WUS comprises a downlink assignment (e.g. aforesaid CSI request) without corresponding downlink data, and the WUS triggers a BWP configuration switch (e.g. aforesaid WUS triggered BWP switching. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 8,    The method of claim 1, wherein the WUS is received on a first bandwidth part (BWP) and the SRS is transmitted on a second BWP (e.g. “FIG. 19 shows a WUS indicating to a UE to monitor PDCCH for PDSCH/PUSCH scheduling in the next DRX cycle and also indicates to the UE to switch a BWP from a default BWP to another active BWP” [0184], which default BWP is considered as the first BWP and which another active BWP is considered as the second BWP).

Regarding claim 9,  The method of claim 1, wherein the UE transmits the SRS to the base station based on the WUS (e.g. “SRS is transmitted by a UE to provide a gNB with an UL CSI” [0096]. Furthermore, “FIG. 19 shows a WUS indicating to a UE to monitor PDCCH for PDSCH/PUSCH scheduling in the next DRX cycle and also indicates to the UE to switch a BWP from a default BWP to another active BWP. A WUS can also provide to a UE a PDSCH/PUSCH transmission type indication. For example, the indication can be that there is only uplink/PUSCH or downlink/PDSCH transmission or both in the upcoming DRX cycle. Then, the UE can monitor PDCCH only for UL DCI formats, or only for DL DCI formats, or for both UL DCI formats and DL DCI formats, respectively” [0184]-[0185]).

Regarding claim 10,  The method of claim 1, wherein the WUS is received during a wake-up signal occasion prior to the on-duration of the DRX cycle (e.g. Fig. 18, “Before each DRX cycle, a UE wakes up to detect a WUS. If there is data transmission to or from the UE in a next DRX cycle, the gNB transmits a WUS for the UE. If the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle as shown by the first DRX cycle in FIG. 18. Otherwise, the UE goes back to sleep mode as shown in the second DRX cycle in FIG. 18” [0177]), wherein the WUS is comprised in at least one of a control channel or another reference signal (e.g. “the WUS can be a CSI-RS or a PDCCH providing a DCI format” [0179]).

Regarding claim 11, The method of claim 10, wherein the WUS that is received during the wake-up signal occasion prior to the on-duration of the DRX cycle is received on a same bandwidth part (BWP) as the SRS that is transmitted during the on-duration of the DRX cycle (e.g. Fig. 18 showing UE receiving WUS prior to the on-duration of the DRX cycle. Furthermore, “Information fields of WUS can include a BWP indicator field to indicate a BWP for the UE to switch to, when needed, before the next DRX cycle starts. Then, same slot scheduling at the start of next DRX cycle is possible for the UE” [0183], which BWP indicator field is associated with SRS on same BWP as the WUS).

Regarding claim 12,    The method of claim 10, wherein the WUS is received on a first bandwidth part (BWP) during the wake-up signal occasion prior to the on-duration of the DRX cycle, and the SRS is transmitted on a second BWP during the on-duration of the DRX cycle (e.g. FIG. 19 shows a WUS indicating to a UE to monitor PDCCH for PDSCH/PUSCH scheduling in the next DRX cycle and also indicates to the UE to switch a BWP from a default BWP to another active BWP).

Regarding claim 17, The method of claim 15, further comprising:
transmitting a Channel State Information – Reference Signal (CSI-RS) to the UE based on the WUS during the on-duration of the DRX cycle;
receiving a CSI report from the UE based on the WUS; and 
transmitting based on the CSI report (e.g. Note that this claim is similar to claim 3 except that it is performed at the base station and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 18, The method of claim 17, wherein the WUS is transmitted on a first bandwidth part (BWP) and the CSI-RS is transmitted on a second BWP, and wherein the WUS comprises an uplink grant triggering a BWP configuration switch and transmission of the CSI-RS is spaced from the WUS by a CSI offset (e.g. Note that this claim is similar to claim 4 except that it is performed at the base station and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 19,    The method of claim 17, wherein the WUS is transmitted on a first bandwidth part (BWP) and the CSI-RS is received on a second BWP, the WUS comprising a downlink assignment without corresponding downlink data, and the WUS triggering a BWP configuration switch (e.g. Note that this claim is similar to claim 5 except that it is performed at the base station and thus the same reasoning as applied to claim 5 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 22, The method of claim 15, wherein the WUS is transmitted on a first bandwidth part (BWP) and the SRS is transmitted on a second BWP (e.g. Note that this claim is similar to claim 8 except that it is performed at the base station and thus the same reasoning as applied to claim 8 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 23, The method of claim 15, wherein the base station receives the SRS from the UE based on the WUS (e.g. Note that this claim is similar to claim 9 except that it is performed at the base station and thus the same reasoning as applied to claim 9 applies here as well).

Regarding claim 24, The method of claim 15, wherein the WUS is transmitted during a wake-up signal occasion prior to the on-duration of the DRX cycle, wherein the WUS is comprised in at least one of a control channels or another reference signal (e.g. Note that this claim is similar to claim 10 except that it is performed at the base station and thus the same reasoning as applied to claim 10 applies here as well).

Regarding claim 27,   The method of claim 24, wherein the WUS that is transmitted during the wake-up signal occasion prior to the on-duration of the DRX cycle is transmitted on a same bandwidth part (BWP) as the SRS that is transmitted during the on-duration of the DRX cycle (e.g. Note that this claim is similar to claim 11 except that it is performed at the base station and thus the same reasoning as applied to claim 11 applies here as well).

Regarding claim 28,   The method of claim 24, wherein the WUS is transmitted on a first bandwidth part (BWP) during the wake-up signal occasion prior to the on-duration of the DRX cycle, and the SRS is transmitted on a second BWP during the on-duration of the DRX cycle (e.g. Note that this claim is similar to claim 12 except that it is performed at the base station and thus the same reasoning as applied to claim 12 applies here as well).

Regarding claim 29,  The method of claim 24, wherein the base station transmits a Periodic Channel State Information Reference Signal (P-CSI-RS) during the wake-up signal occasion prior to the on-duration of the DRX cycle (e.g. “When there are periodic CSI-RS resources configured for each DRX cycle, and the timing of the periodic CSI-RS is aligned with the DRX cycle of a SCell, aperiodic beam management can be skipped. Otherwise, the aperiodic beam management can be used” [0345]).

Regarding claim 31, The method of claim 1, further comprising: 
decoding the first WUS and the second WUS to determine the first WUS and the second WUS comprise the WUS information that is not inconsistent (e.g. Zhou: aforesaid receiving the WUS in multiple CORESETs implies receiving the first WUS information consistent with the second WUS information).

Claims 6, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of WOMACK and Zhou as applied to claims 1 and 15 above, and further in view of Zhang et. al. (US 2019/0273637 A1, Zhang hereinafter).

He in view of WOMACK and Zhou further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to He):

Regarding claim 6, The method of claim 5, further comprising:
receiving a CSI-Reference Signal (CSI-RS) trigger for reception of the CSI-RS (e.g. aforesaid WUS-triggered BWP switching), wherein the CSI-RS trigger is received on the second BWP and is spaced from the WUS by a slot offset (e.g. aforesaid slot offset) for BWP configuration transition. 

It is noted that while disclosing receiving a CSI-RS, He is silent about receiving a CSI-Reference Signal (CSI-RS) trigger for reception of the CSI-RS within a same slot as the CSI-RS trigger, wherein the CSI-RS trigger is received on the second BWP and is spaced from the WUS by a slot offset, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhang in “CHANNEL STATE INFORMATION REFERENCE SIGNAL (CSI-RS) AND SOUNDING REFERENCE SIGNAL (SRS) TRIGGERING” (Title), wherein “the gNB can jointly trigger this aperiodic CSI-RS and SRS by a single Downlink Control Information (DCI), where the aperiodic CSI-RS is transmitted in the same slot as the DCI. Both CSI-RS and SRS are triggered by the SRSRequest field in DCI“ [0018], which DCI of the PDCCH is associated with the CSI-RS trigger. Furthermore, “the UE may assume that the triggered CSI-RS is transmitted in slot n+k where the triggering DCI is transmitted in slot n. The value k may be configured by higher layer signaling or fixed (e.g., providing minimal slot offset for BWP switching). FIG. 3 illustrates an example in which a PDCCH 302 transmitted in slot n on a first BWP or CC jointly triggers a CSI-RS 304 and an SRS 306 in a second BWP or CC. The CSI-RS 304 may be transmitted in slot n+k“ [0032], which PDCCH is associated with WUS and k is the slot offset).
Thus, it would have been obvious to one of ordinary skill in the art to combine receiving the CSI-RS trigger within the same BWP as the CSI-RS of Zhang with the reception of the CSI-RS of He so that the WUS can jointly trigger both CR-RS and SRS, increasing the efficiency of the system

He in view WOMACK, Zhou and Zhang further discloses the following (e.g. Note that unless mentioned otherwise references made below draw to He):

Regarding claim 20, The method of claim 19, further comprising:
transmitting a CSI-RS trigger for reception of the CSI-RS at the UE within a same slot as the CSI-RS trigger, wherein the CSI-RS trigger is transmitted on the second BWP and is spaced from the WUS by a slot offset for BWP configuration transition (e.g. Note that this claim is similar to claim 6 except that it is performed at the base station and thus the same reasoning as applied to claim 6 applies here as well).

Regarding claim 25,  The method of claim 24, wherein during the on-duration of the DRX cycle, the base station transmits a trigger to receive the SRS within the same slot as the trigger (e.g. Zhang: “the gNB can jointly trigger this aperiodic CSI-RS and SRS by a single Downlink Control Information (DCI), where the aperiodic CSI-RS is transmitted in the same slot as the DCI. Both CSI-RS and SRS are triggered by the SRSRequest field in DCI“ [0018], which DCI of the PDCCH is associated with the CSI-RS trigger).

Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of WOMACK and Zhou as applied to claims 5 and 19 above, and further in view of Zhang et. al. (US 2019/0174466 A1, Zhang2 hereinafter).

He in view of WOMACK and Zhou further discloses the following (e.g. Note that unless mentioned otherwise references made below draw to He):

Regarding claim 7,  The method of claim 5, further comprising:
receiving a CSI-Reference Signal (CSI-RS) trigger for reception of the CSI-RS on the second BWP (e.g. aforesaid CSI-RS trigger), wherein the CSI-RS trigger is spaced from the WUS by a slot offset (e.g. aforesaid slot offset ) sufficient for BWP configuration transition (e.g. aforesaid BWP switching). 

It is noted that while disclosing receiving CSI-RS, He in view of WOMACK and Zhou is silent about and wherein the reception of the CSI-RS is spaced from the CSI-RS trigger by at least a CSI trigger offset, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhang2 in a disclosure “CONTROL SIGNALING FOR UPLINK MULTIPLE INPUT MULTIPLE OUTPUT, CHANNEL STATE INFORMATION REFERENCE SIGNAL CONFIGURATION AND SOUNDING REFERENCE SIGNAL CONFIGURATION” (Title), wherein “The UE 101 expects that the periodic CSI-RS resource set and aperiodic CSI-RS resource set are configured with the same number of CSI-RS resources and with the same number of CSI-RS resources in a slot. For the aperiodic CSI-RS resource set if triggered, and if the associated periodic CSI-RS resource set is configured with four periodic CSI-RS resources with two consecutive slots with two periodic CSI-RS resources in each slot, the higher layer parameter aperiodic TriggeringOffset indicates the triggering offset for the first slot for the first two CSI-RS resources in the set“ [0117].  Furthermore, “when aperiodic CSI-RS is used with aperiodic reporting, the CSI-RS offset is configured per resource set by the higher layer parameter aperiodicTriggeringOffset. The CSI-RS triggering offset has the range of 0 to 4 slots. If all the associated trigger states do not have the higher layer parameter qcl-Type set to `QCL-TypeD` in the corresponding TCI states, the CSI-RS triggering offset is fixed to zero. The aperiodic triggering offset of the CSI-IM follows offset of the associated NZP CSI-RS for channel measurement” [0138], which triggering offset is associated with CSI offset.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiving of CSI-RS of He in view of WOMACK and Zhou with the CSI-RS trigger of Zhang2 so that power savings can be improved.

Regarding claim 21,  The method of claim 19, further comprising:
transmitting a CSI-RS trigger for transmission of the CSI-RS on the second BWP, wherein the CSI-RS trigger is spaced from the WUS by a slot offset sufficient for BWP configuration transition, and wherein the transmission of the CSI-RS is spaced from the CSI-RS trigger by at least a CSI trigger offset (e.g. Note that this claim is similar to claim 7 except that it is performed at the base station and thus the same reasoning as applied to claim 7 applies here as well).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of WOMACK and Zhou as applied to claim 12 above, and further in view of Pao et. al. (US 20190297514 A1, Pao hereinafter).

 	He in view of WOMACK and Zhou further discloses the following (e.g. Note that unless mentioned otherwise references made below draw to He):

Regarding claim 13,    The method of claim 12, wherein the first BWP (e.g. aforesaid first BWP)  is different from to the second BWP (e.g. aforesaid second BWP).

It is noted that while disclosing first BWP and second BWP, He is silent about the first BWP has a preconfigured relationship to the second BWP, which however had been known in the art before the effective filing date of the claimed application as shown by Pao in a disclosure “Device and Method for Handling Radio Link Monitoring and Bandwidth Part Switching” (Title), wherein “the BWP configuration includes a relation information between the first BWP and the second BWP. In one example, the relation information includes at least one of a distance between the first BWP and the second BWP. In one example, includes a bandwidth difference between the first BWP and the second BWP. Contents of the relation information are various, and are not limited herein. Examples of the contents are illustrated as follows. In one example, the first BWP and the second BWP may be non-overlapped (e.g., when locations (or frequency ranges) of the BWPs are below 6 GHz), partially overlapped or fully overlapped” [0043]. 
Thus, it would have been obvious to one of ordinary skill in the art to modify the first BWP and the second BWP of He with the relationship between the first BWP and the second BWP of Pao so that the problem of “The UE and the eNB cannot communicate with each other regularly if an effect caused by the BWP switching to the operations” [0005], can be solved.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of WOMACK and Zhou as applied to claim 24 above, and further in view of Wu et. al. (US 2019/0230590 A1, Wu hereinafter) and Hakola et. al. (US 2019/0165880 A1, Hakola hereinafter).

He in view of WOMACK and Zhou further discloses the following (e.g. Note that unless mentioned otherwise references made below draw to He):

Regarding claim 26,   The method of claim 24, wherein the base station further transmits the wake-up signal occasion prior to the on-duration of the DRX cycle (e.g. Fig. 18 showing the wake-up signal occasion prior to the on-duration), and wherein the WUS transmitted during the wake-up signal occasion is comprised in the control channel (e.g. aforesaid WUS can be a PDCCH).

It is noted that while disclosing WUS, He is silent about the base station further transmits a Tracking Reference Signal (TRS) during the wake-up signal occasion, which however had been known in the art before the effective filing date of the claimed invention as shown by Wu in a disclosure “NR Power Saving Enhancements” (Title), wherein “Regarding assisting UE for a DRX-on duration, synchronization and early sleep may be utilized under the proposed scheme. With respect to synchronization, aperiodic tracking reference signal (TRS) and CSI-RS in may be bundled in a TRS-like configuration. Additionally, under the proposed scheme, CSI-RS may be used for CSI reporting” [0033]. Furthermore, “In some approaches, a wake-up signal (WUS) for use in conjunction with a discontinuous reception (DRX) function is proposed. That is, before the DRX function is turned on, a set of reference signals (RS) can be provided for UE pre-synchronization as well as indication of whether data is scheduled by its presence. Also, when DRX is not in effect, a UE is allowed to enter a sleep mode for a very long time if there is no data transmission scheduled, and this could be beneficial in power saving in case WUS monitoring only consumes a small amount of power” [0004]. 
Thus, it would have been obvious to one of ordinary skill in the art to modify the WUS of He with the tracking reference signal of Wu so that additional power saving can be achieved.
It is noted further that while disclosing TRS, He in view of Wu is silent about a periodic Tracking Reference Signal (P-TRS), which however had been known in the art before the effective filing date of the claimed invention as shown by HAKOLA in a disclosure “DYNAMIC SCHEDULING BASED QCL ASSOCIATION FOR TRACKING REFERENCE SIGNAL” (Title), wherein “When the gNB configures a periodic TRS for a UE, the UE may use the periodic TRS to align its receive beam with the transmit beam associated with the transmission and reception point (TRP) transmitting the TRS” [0037].
Thus, it would have been obvious to one of ordinary skill in the art to modify the TRS of He in view of Wu with the periodic TRS of Hakola so that “The QCL association may include delay, Doppler and spatial domain parameters, wherein a spatial domain parameter may indicate that the same beam may be used to transmit/receive a TRS and the source RS” [0001].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411          

/JUNG H PARK/Primary Examiner, Art Unit 2411